UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LAWRENCE YOUNG,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 8434 (LTS) (SLC)

                                                              ORDER TO INITIATE DEFAULT
FLOWERSCHOOL NEW YORK, LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         On January 8, 2020, Plaintiff was ordered to request a Certificate of Default from the Clerk

of Court and to file a Motion for Default Judgment in accordance with Rule 55 of the Federal

Rules of Civil Procedure and S.D.N.Y. Local Rule 55.

         Plaintiff has still not done so and accordingly is ORDERED to initiate default proceedings

by February 7, 2020 or Plaintiff will again have to show cause as to why this case should not be

dismissed.

         Plaintiff is directed to serve a copy of this order on Defendant by priority mail or certified

mail with return receipt requested and to file proof of such service.


Dated:             New York, New York
                   January 24, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
